Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

In claim 9, lines 2-3, the phrase “the secondary” has been changed to –a secondary--. 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record cited by the Applicants, Qualcomm Incorporated: "Flow QoS Support in Dual Connectivity", 3GPP TSG-RAN WG3 meeting #96 R3-171796, no. R3-171796, indicated as an X reference in the European search report filed on 9/30/20, does not teach or suggest the underlined limitation as follow:
  A Master RAN transmitting a PDU Session Resource Modify Indication message requesting modification of a PDU session already established between a radio terminal and a user plane function in the core network, wherein the PDU Session Resource Modify Indication message indicates to the core network that the already established PDU session is to be split over a plurality of tunnels.
Additionally the closest reference of record R3-171796, does not teach or suggest a same message (or request) comprises both the indication of the split over the plurality of tunnels and a list of one or more Quality of Service (QoS) flows associated with the split of an already established PDU session. As indicated in claim 1.
Also the prior art of record cited by the Examiner fails to teach or suggest: a message or request comprising an indication of established PDU session to be split over a plurality of tunnels along a list of one or more Quality of Service (QoS) flows associated with the split of an already established PDU session. .
Independent claims 17, 29, 32 and 35 have similar message and allowed for similar reasons.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/13/2021